



COURT OF APPEAL FOR ONTARIO

CITATION: GFL Environmental Inc. v. Sittler Excavating
    Limited,

2014 ONCA 283

DATE: 20140411

DOCKET: C57872

Weiler, Lauwers and Pardu JJ.A.

BETWEEN

GFL Environmental Inc.

Plaintiff (Respondent)

and

Sittler Excavating Limited and 3239501 Canada
    Limited

Defendants (Appellants)

Edward L. DAgostino, for the appellants

Christopher J. Cosgriffe and Ryan R. Watkins, for the
    respondent

Heard: April 10, 2014

On appeal from the judgment of Justice David G. Stinson
    of the Superior Court of Justice, dated October 8, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant essentially reargued the motion. We find no error in the
    motion judges reasons. In fact we agree with him.

[2]

The appeal is dismissed. Costs fixed at $6,774.35 all inclusive in favour
    of the respondent.


